Case: 19-41011     Document: 00515659372         Page: 1     Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 3, 2020
                                  No. 19-41011
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Mark Cliff Schwarzer,

                                                           Plaintiff—Appellant,

                                       versus

   Dale Wainwright, Chairman of the Board of Criminal
   Justice; Robert G. Beard, Jr., Former Warden of
   Stevenson Unit; Pamela R. Mendez-Banda, Unit
   Mailroom Employee; Bryan Collier, Executive
   Director, Texas Department of Criminal Justice;
   Jennifer Smith, DRC Program Supervisor,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:18-CV-34


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41011      Document: 00515659372             Page: 2   Date Filed: 12/03/2020




                                       No. 19-41011


          Mark Cliff Schwarzer, Texas prisoner # 1433741, appeals the dismissal
   of his 42 U.S.C. § 1983 complaint and the denial of his Federal Rule of Civil
   Procedure 59(e) motion to alter judgment. However, the issues Schwarzer
   raises on appeal concern the dismissal of his § 1983 action rather than the
   denial of his Rule 59(e) motion. As a threshold matter, this court “must
   examine the basis of its jurisdiction, on its own motion if necessary.” Mosley
   v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice of appeal in a
   civil case is a jurisdictional prerequisite. See Hamer v. Neighborhood Hous.
   Servs., 138 S. Ct. 13, 17 (2017).
          Schwarzer’s Rule 59(e) motion was entered on the district court’s
   docket on November 4, 2019, which was after the October 30, 2019, deadline
   for filing the motion. See Fed. R. Civ. P. 59(e). However, under the
   prison mailbox rule, Schwarzer’s Rule 59(e) motion is deemed filed on the
   date it was placed in the prison’s mail system. See Stoot v. Cain, 570 F.3d
669, 671 (5th Cir. 2009). The motion was dated October 30, 2019, but the
   record does not reveal when Schwarzer deposited it in the mail. It is
   therefore unclear whether his Rule 59(e) motion was timely filed. As a result,
   on the present record, this court cannot determine whether it has jurisdiction
   to review the underlying dismissal of Schwarzer’s § 1983 complaint. See
   Fed. R. App. P. 4(a)(4)(A). Accordingly, we hold the appeal in abeyance
   and remand for the limited purpose of determining when Schwarzer placed
   his Rule 59(e) motion in the prison mail system. See Thompson v. Montgomery,
   853 F.2d 287, 288 (5th Cir. 1988).
          APPEAL HELD IN ABEYANCE; LIMITED REMAND.




                                            2